Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 7, line 4 through page 11, line 8 filed 30 June 2022, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-7  under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) in view of Roumi (US 9,379,368) has been withdrawn; the rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) in view of Roumi (US 9,379,368) as applied to claim 1 above, and further in view of KR1020170090098 (hereafter KR ‘098), and further in view of AKBULUT et al. (Polythiophene-g-(ethylene glycol) with lateral Amino Groups as a Novel Matrix for Biosensor Construction) has been withdrawn; the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) has been withdrawn; and, the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) as applied to claim 11 above, and further in view of KR1020170090098 (hereafter KR ‘098), and further in view of AKBULUT et al. (Polythiophene-g-(ethylene glycol) with lateral Amino Groups as a Novel Matrix for Biosensor Construction) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 30 June 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) in view of Roumi (US 9,379,368) has been withdrawn in view of Applicants’ Amendment.
4.	The rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) in view of Roumi (US 9,379,368) as applied to claim 1 above, and further in view of KR1020170090098 (hereafter KR ‘098), and further in view of AKBULUT et al. (Polythiophene-g-(ethylene glycol) with lateral Amino Groups as a Novel Matrix for Biosensor Construction) has been withdrawn in view of Applicants’ Amendment. 
5.	The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over JP2004185865 (hereafter JP’865) as applied to claim 11 above, and further in view of KR1020170090098 (hereafter KR ‘098), and further in view of AKBULUT et al. (Polythiophene-g-(ethylene glycol) with lateral Amino Groups as a Novel Matrix for Biosensor Construction) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US 9,379,368) in view of JP2004185865 (hereafter JP’865)
Claim 1:	Roumi discloses a polymer material (i.e. an electronically and ionically conductive layer) for a lithium battery comprising a conductive polymer (e.g., polythiophenes, PEDOT:PSS) (col. 24: 57-col. 25: 18) wherein the conductive polymer is positioned “…positioned between the positive electrode and the separator and in electrical contact with the positive electrode or positioned between the negative electrode and the separator and in electrical contact with the negative electrode; and one or more electrolytes positioned between the positive electrode and the negative electrode; wherein the one or more electrolytes are capable of conducting charge carriers”(col. 24: 46-56); and, “…Optionally, the first electronically and ionically conductive layer is in physical contact with the positive electrode or the negative electrode.  Optionally, the first electronically and ionically conductive layer is in physical contact with at least 10% of an exterior surface of the positive electrode or the negative electrode.  Optionally, the first electronically and ionically conductive layer is at least partially covered with the positive electrode material or the negative electrode material (col. 25: 58-col. 26: 3). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer material of JP ‘865 by incorporating the conductive polymer of Roumi.
One having ordinary skill in the art would have been motivated to make the modification to provide a conductive polymer that would have provided an added path for electron transfer between the positive electrode and a positive electrode current collector, an added path for electron transfer between the negative electrode and a negative electrode current collector, a homogeneous electric field adjacent to and from within the positive electrode or a homogeneous electric field adjacent to and within the negative electrode or any combination of these provided benefit, an auxiliary path for electrons to or form the positive electrode or the negative electrode (col. 26: 4-25), thus providing lithium electrochemical system capable of good electrochemical performance and high versatility (col. 2: 41-48).
Roumi et al. further disclose that the conductive polymer includes poly-(3,4-ethylenedioxythiophene):poly(styrenesulfonate)(PEDOT:PSS).
Roumi does not discloses a polymer material for a lithium secondary battery (1) comprising a polythiophene-based polymer represented by the following formula 1:
[Formula 1]


    PNG
    media_image1.png
    104
    286
    media_image1.png
    Greyscale

wherein n is 70 to 280, PEG is polyethylene glycol, when the number of ethylene oxide units of PEG is m, m is 4 to 15.
JP ‘865 in Figure 1 (paragraph [0060]) discloses a polymer material (interface layer 42) for a lithium secondary battery (1) comprising a polythiophene-based polymer represented by the following formula 1:
[Formula 1]


    PNG
    media_image1.png
    104
    286
    media_image1.png
    Greyscale

wherein PEG is polyethylene glycol, when the number of ethylene oxide units of PEG is m, m is 4 to 15 (3 or more as per paragraph [0038])(paragraphs [0031]-[0032] and [0034]-[0036]). See also entire document.
JP ‘865 does not disclose that n is 70 to 280. However, it would have been within one having ordinary skill in the art to modify n depending upon the desired size of the polymer, the thickness, the molecular weight and the ion conductivity needed to  improve the charge-discharge characteristics.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer material of Roumi by incorporating the polymer material of JP’ 865.
One having ordinary skill in the art would have been motivated to make the modification to provide a polymer material that would have improved the charge/discharge characteristics (durability) of the battery).
Further, the JP ‘865 combination does not disclose the polythiophene-based polymer and the claimed conductive polymer are contained in a weight ratio of 95:5 to 82:20.
However, as set forth above in claim 1, JP ‘865 discloses a polythiophene-based polymer provided to generate a potential difference between the positive electrode side surface and negative electrode of the interface, whereas the conducting polymer of Roumi is provided to increase the electronic conductivity of the positive or negative electrode.
Therefore, it would have been within the skill of one having ordinary skill in the art to have optimized the ratios depending upon the desire potential difference and electronic conductivity.
Claim 4:	Claim 4:	The rejection of claim 4 is as set forth above in claim 4 wherein Roumi further discloses that the polymer material has an ionic conductivity of 10-6 S/cm to 10-4 S/cm (col. 29: 19-30).
Claim 4:	The rejection of claim 4 is as set forth above in claim 4 wherein Roumi further discloses that the polymer material has an ionic conductivity of 10-6 S/cm to 10-4 S/cm (col. 29: 19-30).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein the Roumi combination further discloses a positive electrode for a secondary battery comprising the polymer material.
Roumi discloses a polymer material (i.e. an electronically and ionically conductive layer) for a lithium battery comprising a conductive polymer (e.g., polythiophenes, PEDOT:PSS) (col. 24: 57-col. 25: 18) wherein the conductive polymer is positioned “…positioned between the positive electrode and the separator and in electrical contact with the positive electrode or positioned between the negative electrode and the separator and in electrical contact with the negative electrode; and one or more electrolytes positioned between the positive electrode and the negative electrode; wherein the one or more electrolytes are capable of conducting charge carriers”(col. 24: 46-56); and, “…Optionally, the first electronically and ionically conductive layer is in physical contact with the positive electrode or the negative electrode.  Optionally, the first electronically and ionically conductive layer is in physical contact with at least 10% of an exterior surface of the positive electrode or the negative electrode.  Optionally, the first electronically and ionically conductive layer is at least partially covered with the positive electrode material or the negative electrode material (col. 25: 58-col. 26: 3). See also entire document.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 and 6 wherein the Roumi combination discloses a lithium secondary battery (see JP ‘865, paragraph [0001] which discloses a lithium ion battery, and Roumi, col. 23: 3-17, discloses lithium ion batteries).

10.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US 9,379,368) in view of JP2004185865 (hereafter JP’865) as applied to claim 1 above, and further in view of KR1020170090098 (hereafter KR ‘098), and further in view of AKBULUT et al. (Polythiophene-g-(ethylene glycol) with lateral Amino Groups as a Novel Matrix for Biosensor Construction)
	 Roumi and JP ‘865 are as applied, argued, and disclosed above, and incorporated herein.
Claim 8:	The Roumi combination does not disclose a method for preparing the polymer material for the lithium battery comprising:
(a) forming a polythiophene-based polymer represented by Formula 1;
(b) forming a conductive polymer; and, 
(c)  heating treating the polyethylene-based polymer.
KR ‘098 discloses (b) a method for preparing and manufacturing a conductive polymer for secondary batteries, comprising a conductive polymer (i.e. a polythiophene acetic as a conductive polymer (see paragraphs [0014]-[0015], [0028] and [0042]-[0043] and claims 1 and 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer material of the Roumi combination by incorporating the method of KR ‘098.
One having ordinary skill in the art would have been motivated to make the modification to provide an active material for a secondary battery that uses an organic material and has high electrical conductivity (paragraph [0005]),
The Roumi combination does not disclose (a) forming a polythiophene-based polymer represented by Formula 1; and (c) heating treating the polyethylene-based polymer.
	AKBULUT et al. discloses (b) a method for preparing polythiophene-g-poly(ethylene glycol with lateral amino groups wherein PEG conjugated DBP-PEG is formed by brominating thiophene-3-carboxylic acid to produce an intermediate material (dibromothiophene-functional PEG) and carrying out esterification with the addition of poly(ethylene glycol) monoethyl ether (see page 20612, abstract; page 20614, lower right column to page 20615, upper left column; and scheme 1; and page 20613, right column, 4th paragraphs entitled “Synthesis of Dibromothiophene-Functional PEG Macromonomers (DBT-PEG)).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the Roumi combination by incorporating the esterification with the addition of PEG to conjugate PEDG to the polythiophene acetic acid as taught by AKBULT et al and to heat treat (e.g., at room temperature) the polyethylene-based polymer so to facilitate blending and solidification of the polymer to achieve the predictable results of providing a polythiophene-based polymer represented by Formula 1.
	Claim 9:	The rejection of claim 9 is as set forth above in claim 8 wherein  
KR ‘098 further discloses a method for preparing polythiophene acetic acid which is a conductive polymer, comprising the steps of:
forming thiophene methyl acetate by adding distilled methanol and sulfuric acid to polythiophene acetic acid; forming polythiophene methyl acetate by adding iron chloride to the thiophene methyl acetate; forming polythiophene sodium acetate by adding sodium hydroxide to the polythiophene methyl acetate; and obtaining polythiophene acetic acid by adding hydrogen chloride to the polythiophene sodium acetate (see paragraphs [0042] and [0043]); and,
AKBULUT et al.  further discloses a method for preparing polythiophene-g-poly(ethylene glycol) with lateral amino groups wherein PEG conjugated DBP-PEG is formed by brominating thiophene-3-carboxylic acid to produce an intermediate material (dibromothiophene-functional PEG) and carrying out esterification with the addition of poly(ethylene glycol) monoethyl ether (see page 20612, abstract; page 20614, lower right column to page 20615, upper left column; and scheme 1).
Claim 10:	The rejection of claim 10 is as set forth above in claim 8 wherein the Roumi combination does not disclose performing the heat treatment at 120 to 250oC. 
AKBULUT et al.  discloses that the reaction mixture was stirred for 5 days at room temperature.
Thus, in the absence of a showing of criticality or unexpected results it would have been within the skill of one having ordinary skill in the to perform the heat treatment as any desired temperature, including at a temperature of 120 to 250oC. 
One having ordinary skill in the art would have been motivated to make the modification to heat as any desired temperature that would have lowered the stirring time.

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729